DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Applicant's amendments filed on 8/6/2021 have been fully considered and are persuasive.
	The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention is deemed allowable over the prior art of record as the prior art fails to teach or suggest “a second plurality of memory cells configured to store AI computation output data received from the AI accelerator chip via the second set of pins, and to either be retrieved by the SoC or reused by the AI accelerator chip as AI computation input.” in combination with other limitations as recited in independent claims and further in view of the specification and Applicant’s arguments. As Patel’s reference (Pub. No. US2003/0023958) discloses only a processor chip connected to the one memory, and an Accelerator Chip.  The memory access for the processor chip to at least one memory being sent through the Accelerator Chip whereas Patel’s reference O et al. (Pub. No. US20180107406), discloses the memory device includes a memory cell array, a first set of input/output terminals, each terminal configured to receive first command/address bits, and a second set of input/output terminals, each terminal configured to receive both data bits and second command/address bits but does not explicitly discloses as Applicant's recited limitations, thus the prior arts does not teach the invention as amended claims.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If 
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184


/HENRY TSAI/  Supervisory Patent Examiner, Art Unit 2184